John B. Robbins, Chief Judge, dissenting. Mr. Benjamin Barnett has been sentenced to six years in prison for speaking these words through the open window of his pickup truck: “Let me get a thirty” — and then driving away. In my view, this proof falls woefully short of constituting substantial evidence of criminal attempt to possess a controlled substance. Officer Thomas acknowledged on cross-examination that he and appellant “never discussed drugs or said anything specific about drugs, including cocaine.” But, based on his experience in “dealing with individuals in that area and purchasing narcotics in that area,” he “presumed” that a “thirty” was $30.00 worth of crack cocaine. After appellant stated, “Let me get a thirty,” Officer Thomas instructed him to drive around the block, and appellant drove away. After appellant’s discussion with Officer Thomas, his truck was stopped by Officer Roger, and he was searched and arrested. Officer Roger’s testimony indicated that appellant was stopped on the same street where Officer Thomas was working undercover. This differed from the testimony of Officer Thomas, who testified that appellant made a left turn before the stop. However, in either case the evidence failed to establish that appellant was returning to the location of the anticipated drug transaction; instead, he was still driving away from Officer Thomas when he was stopped. In this case, the evidence viewed in the light most favorable to the State was that appellant was driving his truck and stated “Let me get a thirty” to an undercover officer, after which he drove away and was found to possess $30.00 in currency. Even though the officer presumed that appellant’s comments indicated appellant’s desire to buy crack cocaine, there was no evidence that appellant was from the local area, or was familiar with the vernacular of the drug culture. I submit that the proof presented by the State was insufficient to support the conviction for criminal attempt to possess a controlled substance. In my opinion, the conviction was based on speculation and conjecture, which does not constitute substantial evidence. See Stewart v. State, 67 Ark. App. 1, 992 S.W.2d 147 (1999). I would reverse. Roaf, J., joins in this dissent.